999 So.2d 1100 (2009)
Carl Ernest STRATTON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3051.
District Court of Appeal of Florida, Fifth District.
January 9, 2009.
Carl E. Stratton, Monticello, pro se.
No Appearance for Appellee.
PER CURIAM.
In 1997, defendant Carl Ernest Stratton was tried by a jury and found guilty of the offense of sexual battery on a child under the age of twelve. In his eighth postconviction filing in this court, Stratton appeals the denial of his latest postconviction motion. While it is styled as a rule 3.800(a) motion, it is, in substance, a successive, untimely, rule 3.850 motion attacking his conviction, and we will treat it as such. See, e.g., Ruiz v. State, 992 So.2d 300, 301 (Fla. 3d DCA 2008).
Because Stratton appeared to be abusing the legal process, this court previously issued a show cause order. State v. Spencer, 751 So.2d 47, 48 (Fla.1999). Stratton provides several reasons why he should not be banned from pro se filings, but none stand up to legal scrutiny. We conclude that this appeal is frivolous and an abuse of process. See Fillmore v. State, 876 So.2d 634, 635 (Fla. 5th DCA 2004); Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995).
Accordingly, in order to conserve judicial resources, we prohibit Stratton from filing with this Court any further pro se pleadings concerning St. Johns County, Circuit Court Case No. CF96-1310. The Clerk of this Court is directed not to accept any further pro se filings concerning this case. Further pleadings will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. The Clerk of this Court is further directed to forward a certified copy of this opinion to the appropriate institution for disciplinary procedures as provided for in sections 944.09 and 944.279, Florida Statutes.
*1101 APPEAL AFFIRMED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
ORFINGER, TORPY, and LAWSON, JJ., concur.